                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


EUGENE A.,                                   )
                                             )
      Plaintiff,                             )
                                             )
                   v.                        ) 1:18-cv-00198-JDL
                                             )
SOCIAL SECURITY                              )
ADMINISTRATION                               )
COMMISSIONER,                                )
                                             )
      Defendant.                             )


          ORDER ACCEPTING THE RECOMMENDED DECISION
                   OF THE MAGISTRATE JUDGE


      United States Magistrate Judge John H. Rich, III, filed his Recommended

Decision (ECF No. 19) on Plaintiff Eugene A.’s Social Security Disability and

Supplemental Security Income appeal with the Court on June 5, 2019, pursuant to

28 U.S.C.A. § 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b). The time within

which to file objections expired on June 19, 2019, and no objections have been filed.

The Magistrate Judge notified the parties that failure to object would waive their

right to de novo review and appeal. Having reviewed and considered the Magistrate

Judge’s Recommended Decision, I concur with the Magistrate Judge’s conclusions as

set forth in his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 19) of

the Magistrate Judge is hereby ACCEPTED and the Commissioner’s decision is

AFFIRMED.
SO ORDERED.

Dated this 30th day of July, 2019.

                                            /s/ Jon D. Levy
                                     CHIEF U.S. DISTRICT JUDGE




                                2
